UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Case No. 18-CR-134 (S-2) (KAM)
UNITED STATES OF AMERICA

v.
DONVILLE INNISS, £T AL.

NOTICE OF MOTION FOR PRO HAC VICE ADMISSION
OF RONALD G. DEWAARD

EXHIBIT A
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

United States of America 18-CR-134 (S-2) (KAM)
Plaintiff(s),
V. AFFIDAVIT IN SUPPORT OF
Donville Inniss, et al., MOTION TO ADMIT COUNSEL
Defendant(s). PRO HAC VICE
|, Ronald G. DeWaard , being duly sworn, hereby depose and say as
follows:
1. lam a(n) Partner _____ with the law firm of Varnum, LLP
2s | submit this affidavit in support of my motion for admission to practice pro hac vice in
the above-captioned matter.
3. As shown in the Certificate)s) of Good Standing annexed hereto, | am a member in good
standing of the bar of the state(s) of Michigan .
4. There are no pending disciplinary proceedings against me in any state or federal court True
5. | Have not been convicted of a felony. If you have, please describe facts and

circumstances.

6. | Have not been censured, suspended, disbarred or denied admission or
readmission by any court. If you have, please describe facts and circumstances.

7. Attorney Registration Number(s) if applicable: ?44117 _

8. Wherefore, your affiant respectfully submits that s/he be permitted to appear as counsel and
advocate pro hac vice in case _18°*13415-2)(kaw) for Defendant, Ingrid Innes, for the, purpose
of responding to the United Sta (ECF No. 54) regarding whether
a document created by Ingrid I s, for her yattorney, is protected by the

Date 9/3/19 attorney-cliéat privilege Aa
Grand Rapids , Ml l

  

 

 

Signature of Movant Ronald G. DeWaard
Firm Name Varnum, LLP
Address 333 Bridge Street, N.W., Suite 1700

NOTARIZED Grand Rapids, MI 49504

Subscribed and sworn to before
me this 3rd day of September, 2019. Email redewaard@varnumiaw.com

Phone (616) 336-6000
x

SUSAN M. NAWARA
NOTARY PUBLIC - STATE OF MICHIGAN
COUNTY OF KENT

My Commission Expires: August 17, 3024
Acting in the County of

\

 

 

 

 

 

 

 
